Citation Nr: 1757952	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hepatitis C has been received.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for syncope with implantable cardiac pacemaker (claimed as a heart disorder), to include as due to exposure to herbicides.

5.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

6.  Entitlement to service connection for inclusion body myositis of multiple joints, to include as due to exposure to herbicides.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another person or housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to May 1973, to include service in Vietnam from July 1969 to February 1971.

A claim for service connection for hepatitis C was previously denied by the RO in April 2005.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO denied service connection for depression (also claimed as PTSD), hypothyroidism, syncope with implantable cardiac pacemaker (claimed as a heart condition), hypertension, and inclusion body myositis of multiple joints; denied the Veteran's petition to reopen a claim for service connection for hepatitis C; denied a TDIU; and denied entitlement to SMC based on the need for the regular A&A of another person or housebound status.  In October 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.

In a July 2013 rating decision, the RO denied service connection for sleep apnea as secondary to depression and PTSD.  The Veteran filed an NOD in September 2013, and the RO issued an SOC in January 2014.  However, the Veteran did not perfect an appeal of that matter by filing a timely substantive appeal, and the RO closed the appeal.  See 38 C.F.R. §§ 20.202, 20.302(b) (2017).  Hence, that matter is not before the Board.

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO with respect to the issues for which an appeal had been perfected.  A transcript of that hearing is of record.

During the hearing, the Veteran advanced argument to the effect that he believed that his hypertension, heart disorder, and inclusion body myositis might all be attributable to exposure to herbicides.  Hence, these claims have been characterized to include consideration of such exposure.

In April 2016, the Board denied the claim for service connection for hypothyroidism and remanded the petition to reopen the claim for service connection for hepatitis C, and the claims for service connection for an acquired psychiatric disorder, syncope with implantable cardiac pacemaker, hypertension, and inclusion body myositis of multiple joints, and the claims for a TDIU and for SMC to the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, the AOJ continued to deny the remaining matters on appeal (as reflected in an October 2016 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's decision addressing the petition to reopen the claim for service connection for hepatitis C is set forth below.  The underlying claim for service connection for hepatitis C, as well as the claims for service connection for an acquired psychiatric disorder, syncope with implantable cardiac pacemaker, hypertension, and inclusion body myositis of multiple joints, and the claims for a TDIU and for SMC are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In an April 2005 rating decision, the RO most recently denied the claim for service connection for hepatitis C; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  Pertinent to the claim for service connection for hepatitis C, additional evidence received since the RO's April 2005 denial includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, that relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C, and that raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The April 2005 rating decision in which the RO denied service connection for hepatitis C is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).

2.  As evidence received since the RO's April 2005 denial is new and material, the requirements for reopening the claim for service connection for hepatitis C are met.  38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. §§ 3.156, 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's favorable decision reopening the claim for service connection for hepatitis C, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

At the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's claim for service connection for hepatitis C previously was considered and denied.  In an April 2005 rating decision , the RO denied service connection for hepatitis C on the basis that this disability was neither incurred in nor was caused by service.  The evidence then of record consisted of some of the Veteran's service treatment records, VA treatment records, private medical records, and statements submitted by the Veteran.  

The Veteran was notified of this determination later in April 2005, but did not initiate an appeal with respect to the claim.  Thus, the April 2005 decision is final, and is not subject to reconsideration on the same factual basis.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).

Moreover, in this case, no exception to finality applies.  The record does not reflect that new and material evidence was received during the one year appeal period following the notice of the April 2005 rating decision.  38 C.F.R. § 3.156(b) (2017).  The Board acknowledges that the Veteran's service personnel records, as well as additional service treatment records, were associated with the claims file subsequent to the April 2005 rating decision.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156 (c) (2017).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  In this case, the newly-associated service treatment and personnel records are not relevant to the claim for service connection for hepatitis C, as they do not address whether there were any in-service risk factors or complaints associated with hepatitis C, or whether there is any medical relationship between the claimed disability and service.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156 (c) is not required based upon the additionally-received service treatment and personnel records.

The Veteran filed a request to reopen his previously denied claim for service connection for hepatitis C in June 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Id. at 118, 124 (Lance, J. concurring).
 
Pertinent new evidence received since the April 2005 denial includes a September 2016 medical opinion from a VA physician.  This opinion pertains to the etiology of the Veteran's claimed hypertension, but the rationale that accompanies the opinion includes a reference to medical literature and indicates that the literature explains that a study of Vietnam veterans revealed that "[h]epatitis was associated with Vietnam service."  A review of the medical literature cited in the September 2016 opinion (Health Status of Army Chemical Corps Vietnam Veterans Who Sprayed Defoliant in Vietnam, American Journal of Industrial Medicine 49: 875-884 (2006)) reflects that the "odds ratios, adjusted for age, race, BMI, and current smoking status, were significantly elevated for hepatitis . . . among Vietnam veterans as compared to non-Vietnam veterans" and that "[h]epatitis was significantly associated with Vietnam service. . . ."  Hence, this additional evidence suggests that the Veteran's hepatitis C may be related to his Vietnam service.  

The above-cited evidence is "new", in that it was not previously considered, and is not cumulative or redundant of the evidence of record at the time of the prior final denial.  The additional evidence is also "material" in that it pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran's hepatitis C may be related to service.  See Shade, 24 Vet. App. at 110.  As explained in the remand below, this evidence is new and material as it triggers VA's duty to provide an examination as to the etiology of the Veteran's hepatitis C.  Id,  Accordingly, the criteria for reopening the previously denied claim are met.


ORDER

As new and material evidence to reopen the claim for service connection for hepatitis C has been received, to this extent only, the appeal as to this matter is granted.


REMAND

The Board's review of the claims file reveals that further action on the reopened claim, as well as the remaining claims on appeal, is warranted. 

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

In this case, VA primary care physician notes dated in February and August 2015 reflect that the Veteran has been diagnosed as having myositis and chronic hepatitis C.  Thus, competent evidence of current myositis and hepatitis C has been demonstrated.  The Veteran contends that his myositis had its onset in service, as manifested by chronic skin symptoms.  Specifically, he explained during the November 2015 hearing that he began to experience skin problems in service, including sores, peeling, and a pilonidal cyst.  He contends that these skin symptoms were the initial manifestations of dermatomyositis (a type of myositis where the initial manifestations include skin rashes), that he has continued to experience some such symptoms in the years since service, and that the dermatomyositis in service is associated with his current myositis.  Service treatment records confirm that the Veteran was treated for a pilonidal cyst at least twice in service in September 1970 and March and April 1971 and that a pilonidal cystectomy was performed in March 1971.

Moreover, as for the Veteran's hepatitis C, the September 2016 hypertension opinion from the VA physician and the medical literature referenced therein (as noted above) suggests that the hepatitis C may be associated with the Veteran's Vietnam service.  In particular, the medical literature indicates that "[h]epatitis was significantly associated with Vietnam service. . . ."

In sum, there is competent evidence of the Veteran's claimed myositis and hepatitis C, competent evidence of a continuity of symptomatology in the years since service which may be associated with myositis, and medical evidence of a possible association between hepatitis C and military service in Vietnam.  Hence, the evidence suggests that the Veteran's current myositis and hepatitis C may have been incurred in service.  Therefore, VA's duty to obtain examinations is triggered.  See 38 U.S.C. § 5103A (d); McLendon, supra; 38 C.F.R. § 3.159.  Such examinations are needed to obtain medical opinions as to the nature and etiology of the Veteran's current myositis and hepatitis C.

As for the Veteran's claimed psychiatric disability and hypertension, the Board's April 2016 remand noted various psychiatric stressors that the Veteran identified as having occurred during his service in Vietnam.  The Board directed the AOJ to arrange for the Veteran to undergo a VA psychiatric examination and the examiner was asked to clearly indicate whether the Veteran met the diagnostic criteria for a diagnosis of PTSD.  If so, the examiner was asked to provide an opinion as to whether the PTSD was related to the Veteran's fear of hostile military activity in Vietnam.  Also, if the Veteran was diagnosed as having any psychiatric disability(ies) other than PTSD, the examiner was asked to provide an opinion as to whether the disability(ies) was/were incurred or aggravated in service, to include as a result of the Veteran's fear of hostile military activity.  In addition, the Board directed the AOJ to arrange for the Veteran to undergo a VA vascular examination to obtain a medical opinion as to the etiology of his hypertension.  The examiner was instructed to discuss the medical significance, if any, of the fact that the National Academy of Sciences has concluded that there is "limited or suggestive evidence" of an association between hypertension and exposure to herbicides.

A VA psychiatric examination was conducted in July 2016 and the Veteran was diagnosed as having depressive disorder due to another medical condition.  The psychologist who conducted the examination opined, in pertinent part, that the Veteran did not meet the criteria for a diagnosis of PTSD.  He explained that the Veteran did not receive treatment for any mental health symptom until 2007 (approximately 34 years after service) after a positive screening for depression during a primary care appointment.  Occasionally, lack of documented treatment can be attributed to a paucity of records, but by this point the Veteran was an established patient within the VA medical system and his electronic records were available since 1994.  Prior to this time, he did not screen positive on mental health questions and he denied symptoms of anxiety, depression, and PTSD.

The psychologist further explained that although the Veteran reported symptoms of PTSD, he did not meet the full criteria.  It was believed that his depression symptoms were related to his physical health problems for multiple reasons.  The nascence of documented symptoms coincided with his deteriorating health.  He had multiple physical disorders that were not only debilitating (e.g., myositis), but that also have been known to directly impact mood and sleep (e.g., hypothyroidism).  The Veteran's initial referral to mental health was from a primary care physician who noted depressive symptoms, along with a chronic health problem.  Also, when the Veteran was asked to subjectively describe his mental health symptoms during the July 2016 examination, he linked "the mental with the physical, stating, 'irritability and pain.'"

The examiner concluded that it was likely ("more likely than not") that the Veteran's current mental health symptoms are caused by or a result of his primary physical conditions.  Also, his depression was not a primary condition related to the circumstances, conditions, or hardships of military service and was not related to his fear of hostile military activity.

Although the psychologist who conducted the July 2016 VA psychiatric examination concluded that the Veteran reported symptoms of PTSD, but that his symptoms did not meet the criteria for a diagnosis of PTSD, the examiner did not provide any specific explanation or rationale for this conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  In this regard, VA treatment records dated from November 2012 to April 2016 document numerous diagnoses of PTSD, some of which were provided by VA psychiatrists.  It is unclear as to the stressor(s) that supported these PTSD diagnoses.  Nevertheless, the July 2016 examiner did not acknowledge or discuss these diagnoses.  Also, a VA social worker reported in an August 2016 letter that the Veteran had been attending a PTSD support group weekly since May 2012 and that he continued to suffer from flashbacks, nightmares/night sweats, intrusive thoughts, anxiety, auditory hallucinations, anger, and depression related to Vietnam experiences.  The July 2016 examiner did not have an opportunity to review and comment upon this letter.

With respect to hypertension, a VA hypertension examination was conducted in July 2016 and the Veteran was diagnosed as having hypertension.  The physician assistant who conducted the examination initially opined that the hypertension was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service because there was "no evidence in electronic service medical records of hypertension."  Thereafter, the examiner re-reviewed the Veteran's claims file in September 2016 and opined that his hypertension was "less likely than not (less than 50 percent probability) proximately due to or the result of [his] service connected condition."  The examiner reasoned, in pertinent part, that the Veteran had multiple conditions that could be related to hypertension and multiple risk factors related to hypertension (including race, age, smoker, and alcohol and crack cocaine abuse).  He was in service from 1969 to 1973 and was not diagnosed as having hypertension until 2010.  Also, his service records were absent for increased blood pressure and hypertension.

Moreover, the examiner noted that herbicide and hypertension articles show evidence that is limited and only suggestive of a connection to hypertension or a risk factor of hypertension.  He cited medical literature which revealed, in pertinent part, that the odds ratio for hypertension was elevated, but not significantly, for those who served in Vietnam.  However, the odds ratio was significantly elevated among those Vietnam veterans who sprayed herbicides.  Lastly, the examiner provided general information as to the difference between primary and secondary hypertension and as to the various risk factors for hypertension.

The Board points out that the September 2016 hypertension opinion itself technically pertains to secondary service connection, as opposed to direct service connection.  In addition, while the examiner acknowledged that there is limited or suggestive evidence of an association between hypertension and exposure to herbicides and he cited to medical literature which supports a potential relationship between herbicide exposure and hypertension, the examiner did not specifically explain why in this case the Veteran's hypertension is not associated with his presumed exposure to herbicide agents in service.  Also, the examiner only provided general information as to the types of hypertension and the various risk factors for hypertension and did not explain how this information was specifically pertinent to the opinion that the Veteran's hypertension is not related to service.

With respect to the claimed cardiac disability, the Veteran was afforded a VA examination in May 2012, but the examination was only for ischemic heart disease.  The examination report reflects that the Veteran had a history of syncope and that a pacemaker was implanted in April 2011, but the nurse practitioner who conducted the examination did not otherwise identify the Veteran's cardiac diagnosis(es) or provide any opinion as to the etiology of the Veteran's current cardiac disability(ies).  Hence, the Board finds that a new examination should be conducted by an appropriate physician to obtain a medical opinion as to the nature and etiology of any current cardiac disability(ies).
In light of the above, the AOJ should arrange for the Veteran to undergo VA examinations by appropriate physicians to obtain opinions as to the nature and etiology of his claimed hepatitis C, myositis, and cardiac disability.  The AOJ should also obtain addendum medical etiology opinions- preferably from the examiners who conducted the September 2016 psychiatric and hypertension examinations-which fully discuss whether the Veteran's current psychiatric disability(ies) and hypertension are associated with service.

The AOJ should only arrange for the Veteran to undergo further psychiatric and/or hypertension examination(s) if deemed necessary in the judgment of the individual(s) designated to provide the addendum opinions.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

The Board also points out that any decision with respect to the service connection claims on appeal will affect the claims for a TDIU and for SMC based on the need for the regular A&A of another person or housebound status.  Hence, the service connection claims are inextricably intertwined with the TDIU and SMC claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Central Texas Vista electronic records system (dated to April 2016).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to one or more claim(s) on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matters on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the Central Texas Vista electronic records system dated since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more remaining claim(s) on appeal that is not currently of record.  Specifically request that Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as the nature and etiology of his current hepatitis C.

The contents of the entire, electronic claims file (in VBMS and Virtual VA(Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to any hepatitis C diagnosed since approximately June 2010, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) had its onset during service or; (b) is otherwise medically-related to the Veteran's service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the medical literature referenced in the report of the June 2016 VA hypertension examination (Health Status of Army Chemical Corps Vietnam Veterans Who Sprayed Defoliant in Vietnam, American Journal of Industrial Medicine 49: 875-884 (2006)) which addresses the relationship between Hepatitis C and Vietnam service.

The absence of evidence of diagnosis of and/or treatment for Hepatitis C during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as the nature and etiology of any current cardiac disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any cardiac disability(ies) currently present or present at any time since approximately October 2011 (even if now asymptomatic or resolved).  In doing so, the physician should specifically indicate whether any such disability(ies) include ischemic heart disease.

Then, with respect to each diagnosed cardiac disability other than ischemic heart disease, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during service or; (b) is related to the Veteran's presumed exposure to herbicide agents in service, or (c) is otherwise medically-related to the Veteran's service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.

Notably, the absence of evidence of diagnosis of and/or treatment for cardiac problems during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as the nature and etiology of his current myositis.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to any myositis diagnosed since approximately June 2010, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) had its onset during service or; (b) is related to the Veteran's reported skin problems in service, to include a pilonidal cyst; (c) is related to his presumed exposure to herbicide agents in service; or (d) is otherwise medically-related to the Veteran's service.

For purposes of the above opinion, the physician is advised that despite the reports of a pilonidal cyst prior to service in the Veteran's service treatment records, he is presumed to have been in sound condition when he entered service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's contention that his skin problems in service (to include a pilonidal cyst) were the initial manifestations of his current myositis and his reports of skin problems in the years since service.

Notably, the absence of evidence of diagnosis of and/or treatment for myositis during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA examiner who conducted the July 2016 VA psychiatric examination an addendum opinion addressing the nature and etiology of the Veteran's current psychiatric disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another psychiatrist or psychologist based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by a psychiatrist or psychologist, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.  

Based on a review of all pertinent lay and medical evidence, the opinion provider should clearly identify any psychiatric disability(ies) present at any point since approximately June 2010 (even if now asymptomatic or resolved):

With respect to PTSD, the opinion provider should clearly indicate whether the Veteran has met the diagnostic criteria for PTSD at any time since approximately June 2010.  If the Veteran has not met the criteria for a diagnosis of PTSD at any time during this period, the opinion provider must explain how the diagnostic criteria are not met.

If a diagnosis of PTSD is deemed appropriate at any point pertinent to the Veteran's June 2010 claim, the opinion provider should clearly identify the stressor(s) underlying the diagnosis, and fully explain how the diagnostic criteria are met, to include commenting upon the link, if any, between the stressor and the Veteran's symptoms. 

If a diagnosis of any acquired psychiatric disability other than PTSD-to include depression-is deemed appropriate, for each such diagnosed disability, the opinion provider should also provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) had its onset during service; (b) if a psychosis, was manifested to a compensable degree within the first post-service year; (c) is related to any of the Veteran's reported stressors in service; or (d) is otherwise medically-related to the Veteran's service.

In addressing the above, the opinion provider must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the diagnoses of PTSD contained in the Veteran's treatment records; his report of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort on a May 1973 report of medical history form completed for purposes of separation from service; his assertions as to in-service psychiatric stressors, and the assertions as to continuous psychiatric symptoms since service.

Notably, the absence of evidence of diagnosis of and/or treatment for psychiatric problems during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the opinion provider is advised that the Veteran is competent to report psychiatric stressors in service, his symptoms, and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

8.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA examiner who conducted the July 2016 VA hypertension examination an addendum opinion addressing the etiology of the Veteran's current hypertension.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.  

With respect to any hypertension diagnosed since approximately June 2010, the opinion provider should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) had its onset during service or; (b) was manifested to a compensable degree within the first post-service year; (c) is related to the Veteran's presumed exposure to herbicide agents in service; or (d) is otherwise medically-related to the Veteran's service.

In addressing the above, the opinion provider must also consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the limited or suggestive evidence of a relationship between hypertension and Agent Orange exposure.  

Notably, the absence of evidence of diagnosis of and/or treatment for hypertension during service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the opinion provider is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the opinion provider should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining matters on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims in October 2016), and all legal authority.

11.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  





______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


